DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Terminal Disclaimer
The terminal disclaimer filed on 2/7/2020 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of Application No. 14/021,720 and U.S. Patent No. 8,529,585 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.



Claim(s) 1-3, 5, 6, 8, 9, 12, and 17-21 is/are rejected under pre-AIA  35 U.S.C. 102b as being anticipated by Utterberg (6,089,527).
Utterberg discloses a clamp having a proximal end (where the curved portion 12 is located as seen in Fig. 1) and a distal end (where part 22 is located as seen in Fig. 1) and comprising: a first elongated member (see figure below) having a distal end and a proximal end (see figure below); a second elongated member (see figure below) having a distal end and a proximal end (see figure below); a bight portion (see figure below) joining the first and second elongated members at the proximal end of the first elongated member of the surgical clamp and the proximal end of the second elongated member of the surgical clamp (see figure below),
wherein the bight portion including a flexible hinge (12) (Fig. 1 and Col. 3 Lines 28-30 where it states that it is biased) having an opening (16) formed through a thickness of at least a portion of the flexible hinge (Fig. 1), the opening comprising a slotted aperture extending in a direction from the proximal end of the surgical clamp toward the distal end of the surgical clamp (Fig. 1-3); and a closure mechanism (combination 20, 22, 24, and 26) operable to retain the surgical clamp in an at least partially closed position (Fig. 1-3 and Col. 3 Lines 20-30).
Utterberg further discloses that the closure mechanism comprises a male component (26) disposed towards the distal end of one of the first and second elongated members (Fig. 1) and a female component (24) disposed towards the distal end on the other one of the first and second elongated members (Fig. 1-2); wherein the bight portion is operable to bias the first and second elongated members in an open position at a distal end of the surgical clamp (Fig. 1 and Col. 3 Lines 28-30); wherein the opening is configured to receive at least a portion of a surgical clamp installation tool (Fig. 1-3 where it is capable of receiving a clamp installation tool); 


    PNG
    media_image1.png
    688
    835
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    459
    841
    media_image2.png
    Greyscale





Claim(s) 1, 4, 5, 8-13, 15-18, 20, and 21 is/are rejected under pre-AIA  35 U.S.C. 102b as being anticipated by Nickels (2004/0092887).
Nickels discloses a clamp having a proximal end  and a distal end (Fig. 6-9) and comprising: a first elongated member (see figure below) having a distal end and a proximal end (see figure below); a second elongated member (see figure below) having a distal end and a proximal end (see figure below); a bight portion (see figure below) joining the first and second elongated members at the proximal end of the first elongated member of the surgical clamp and the proximal end of the second elongated member of the surgical clamp (see figure below),
wherein the bight portion including a flexible hinge (see figure below and Fig. 6-9 where it can be seen how the two elongated members open and close at the hinge) having an opening (see figure below) formed through a thickness of at least a portion of the flexible hinge (see figure below), the opening comprising a slotted aperture extending in a direction from the proximal end of the surgical clamp toward the distal end of the surgical clamp (see figure below and Fig. 6-9); and a closure mechanism (see figure below) operable to retain the surgical clamp in an at least partially closed position (Fig. 5-6).
Nickels further discloses a padding material (100) adjacent at least a portion of at least one of the first elongated member and the second elongated member (Fig. 1 and 6-9 and [0040]); wherein the opening is configured to receive at least a portion of a surgical clamp installation tool (Fig. 1 and 6-9 where it is capable of receiving a clamp installation tool); wherein the first and second elongated members of the surgical clamp form a partition-forming section located towards the distal end of the surgical clamp when the surgical clamp is in the at least partially closed position (see figure below); wherein the bight portion of the surgical clamp .

    PNG
    media_image3.png
    649
    815
    media_image3.png
    Greyscale

    PNG
    media_image4.png
    558
    610
    media_image4.png
    Greyscale



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 7 and 14  is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Nickels (2004/0092887) in view of Singh et al. (2010/0274268).
Nickels discloses the claimed invention except for the material of the device being titanium. 
Singh discloses that clamps are tool used in the medical field for a wide range of medical procedures and that many clamps are manufactured using various materials of construction such as titanium ([0004]). 
 It would have been obvious to one having ordinary skill in the art at the time the invention was made to make the clamp of titanium, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.
Response to Arguments
Applicant’s arguments filed 2/7/2020 have been considered but are moot in view of the new grounds of rejection.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The cited references teach a clamp with a slot which appear to meet the claim limitations. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIANNE DORNBUSCH whose telephone number is (571)270-3515.  The examiner can normally be reached on Monday-Wednesday 9 am-3 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Houston can be reached on (571) 272-7134.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DIANNE DORNBUSCH/             Primary Examiner, Art Unit 3771